DETAILED ACTION
Claims 11-20 are canceled.  Claims 21-30 are new.  A complete action on the merits of pending claims 1-10 and 21-30 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of the apparatus claims in the reply filed on 5/12/22 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 21-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of copending Application No. 16736111 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims have a jaw containing a first and second plate.  The second plate has an opening to fit a spacer/bead in it.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 9, 10, 21-23, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kappus et al US 20160074099.
Regarding claim 1, 21, and 29, Kappus teaches a housing (Fig. 1 housing 20); an elongated shaft extending from the housing (Fig. 1 shaft 70); an end effector disposed at a distal portion of the elongated shaft (Fig. 1 end effector 100) and configured to deliver electrosurgical energy to tissue (par. [0024), the end effector including: a first jaw member (Fig. 2 jaw 110) having a first electrode plate (Fig. 2 plate 140) and a second jaw member (Fig. 2 jaw 210) having a second electrode plate (par. [0026] plate 240); a movable handle operably coupled to the housing and configured to move at least one of the first or second jaw members between an open position and a closed position (par. [0025] movable handle 34); a first base plate disposed on the first jaw member (Fig. 4A plate 130); a second base plate disposed on the first base plate (Fig. 4A plate 140), the second base plate forming a laterally facing attachment notch with the first base plate (Figs. 3 and 4B plate 140 overhangs the entire base 130 and there is a space made for the wire to fit) ; and an overmold layer formed about the first jaw member (Fig. 4B housing 102), the overmold layer formed in the laterally facing attachment notch to secure the first and second base plates to the first jaw member (par. [0032] 102 encapsulates all of the plates).
Regarding claims 2 and 22, Kappus teaches wherein the second base plate includes an opening defined therein (Fig. 4A openings 142), and wherein a spacer is captured between the first base plate and the second base plate (Figs. 3 and 4A stops 122), the spacer protruding through the opening defined in the second base plate (Fig. 3).
Regarding claims 3 and 23, Kappus teaches wherein the spacer is coupled to the first jaw member (Fig. 2).
Regarding claims 6 and 28, Kappus teaches wherein the end effector includes a knife configured to cut tissue disposed between the first and second jaw members (par. [0024]).
Regarding claim 7, Kappus teaches further comprising an activation button extending from the housing and in registration with the movable handle (Fig. 1 switch 60), wherein selective actuation of the movable handle controls the delivery of electrosurgical energy to the first and second jaw members (par. [0024]).
Regarding claims 9 and 30, Kappus teaches wherein the first base plate and the second base plate are mechanically welded together (par. [0032] plates 140, 130 and 120 can be respectively welded together).
Regarding claims 10 and 27, Kappus teaches wherein the spacer includes metal, ceramic or glass (par. [0021]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 8, 24, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kappus in view of Nelson et al US 20210307859.
Regarding claims 4 and 24, Kappus teaches wherein the first base plate includes an opening aligned with the opening of the second base plate (Fig. 4A openings 132).
Kappus does not explicitly teach wherein the overmold layer extends through the openings of the first and second base plates.
Nelson, in an analogous end effector, teaches where the stop members can be overmolded, welded, or adhered to the jaws.
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify Kappus to use overmolded stop members, as taught by Nelson.  It is a known technique in the art for forming the stop members which would yield the result of a protrusion forming.  Further, Kappus states that the stop members are put on at the same time as overmolding the jaw, thus it would be simpler to preform one process at the same time rather than multiple.  
Regarding claims 5, 8, 25, and 26, Kappus does not explicitly teach wherein the spacer includes a lower portion having a first width and an upper portion have a second width smaller than the first width and, wherein the spacer has a substantially spherical shape.  
Nelson, in an analogous end effector, teaches where the stop members can be spherical, triangular, oval, square, or a plethora of other shapes (par. [0058]).
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to substitute the cylindrical stops of Kappus with the spherical stops of Nelson.  The stops are seen to preform equally well and would yield the predictable result of making a gap between the jaws.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794